            Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


 (1) Robert Stallcup,                   )
 (2) Chad Chappell, and                 )
 (3) Casey Vance,                       )
                                        )
                                        )
               Plaintiffs,              )
                                        )       Case No. CIV-21-207-HE
        v.                              )
                                        )
 (1) 3M Company, (2) 3M Occupational )
 Safety, LLC, (3) Aearo Holding LLC,    )
 (4) Aearo Intermediate LLC, Aearo LLC, )
 and (5) Aearo Technologies LLC,        )
                                        )
               Defendants.              )
                                        )


                               NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § § 1332, 1441, 1442(a)(1), and 1446, Defendants 3M

Company and 3M Occupational Safety, LLC (collectively, “3M”) and Aearo Holding LLC,

Aearo Intermediate LLC, Aearo LLC, and Aearo Technologies LLC               (collectively,

“Aearo” or together, “Defendants”) hereby give notice of the removal of this civil action

from the District Court of Comanche County, of the State of Oklahoma, to the United States

District Court for the Western District of Oklahoma. As grounds for this removal, 3M

states as follows:

       1.      This civil action was commenced on or about November 17, 2021, by the

filing of a Summons and Petition in the State Court of Comanche County, Oklahoma. A


                                            1
              Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 2 of 25




copy of the Petition is attached as Exhibit 1. Defendants were served with the Summons

and Complaint on March 5, 2021. A copy of the Summons served on Defendant 3M

Company is attached as Exhibit 2. A copy of the Summons served on Defendant Aearo

Technologies LLC is attached as Exhibit 3. A copy of the Summons served on Defendant

Aearo, LLC is attached as Exhibit 4. Pursuant to LCvR81.2, a copy of the Docket Sheet

from the District Court of Comanche County is attached as Exhibit 5. Pursuant to 28

U.S.C. § 1446(b), this Notice of Removal is filed within 30 days of receipt, by service or

otherwise, of the initial pleadings in this action.

         2.      Plaintiffs allege that they suffer from hearing loss and tinnitus from the use

of Defendants’ 3M’s Dual-ended Combat Arms™ Earplugs version 2 (“CAEv2”) while

serving in the United States Armed Forces. (Ex. 1 (Petition ¶¶ 2, 4, 7)).

         3.      CAEv2 was designed by Aearo Technologies LLC (“Aearo”) in close

collaboration with the U.S. military. 1 CAEv2 represented a revolutionary breakthrough in

hearing protection for service members by allowing soldiers to maintain situational

awareness (e.g., to hear nearby voice commands) while also maintaining some protection

from gunfire and other higher decibel impulse sounds. CAEv2 met the U.S. military’s

specifications and helped the military provide hearing protection to service members.

         4.      This Court has jurisdiction over this action and the case is therefore

removable. Specifically, this action is removable for three separate and independent

reasons.



1
    3M acquired Aearo in 2008.
                                                2
            Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 3 of 25




       5.      First, this Court has diversity jurisdiction under 28 U.S.C. § 1332 because

the parties are citizens of different states and the amount in controversy exceeds $75,000,

and thus removal is proper under 28 U.S.C. § 1441.

       6.      Second, removal is proper under the federal officer removal statute, 28

U.S.C. § 1442(a)(1), because Aearo was acting under the direction of a federal officer when

it designed and sold the CAEv2, and 3M intends to assert various federal defenses—

including the government contractor defense—in response to Plaintiff’s claims. Ruppel v.

CBS Corp., 701 F.3d 1176, 1180 (7th Cir. 2012) (removal under the federal officer removal

statute “promotes litigating federal defenses … in a federal forum so that ‘the operations

of the general government [are not] arrested at the will of one of [the states]’”) (quoting

Tennessee v. Davis, 100 U.S. 257, 263, 25 L.Ed. 648 (1879)).

       7.      Third, this Court has federal question jurisdiction under 28 U.S.C. § 1331

because plaintiffs’ alleged injuries occurred at least in part on a “federal enclave”—namely,

United States Army installations—and thus removal is proper under 28 U.S.C. § 1441. See

(Ex 1 (Petition ¶ 2)) Jamil v. Workforce Resources, LLC, 2018 WL 2298119 (S.D. Cal.

May 21, 2018) (“Camp Pendleton is a federal enclave.”); see Haining v. Boeing Co., 2013

WL 4874975, at *2 (C.D. Cal. Sept. 11, 2013) (concluding Vandenberg AFB is a federal

enclave); see Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006)

(“Federal courts have federal question jurisdiction over tort claims that arise on ‘federal

enclaves.’”) and Akin v. Ashland Chemical Co., 156 F.3d 1030, 1034 (10th Cir. 1998)

(“Personal injury actions which arise from incidents occurring in federal enclaves may be

removed to federal district court as a part of federal question jurisdiction.”).

                                              3
            Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 4 of 25




                                        BACKGROUND

       8.        The CAEv2 is an earplug with two insertable ends developed specifically for

the needs of the U.S. military for use as hearing protection in noisy environments. CAEv2

has a yellow end and green end. Each end has a different purpose. When the yellow end

of the earplug is inserted, users can still hear nearby low-level sounds, like verbal

communication, but receive protection from high-level impulse noise, like gunfire. In

contrast, when the green end of the earplug is inserted, CAEv2 acts like a traditional

earplug, providing steady and continuous protection from both ambient and impulse noises.

       9.        In the area of national defense, the U.S. military relies on close collaboration

with private contractors to design and develop products, such as the CAEv2, and

manufacture and supply those products in accordance with highly particular specifications

balancing the multitude of operational and budgetary needs of equipping the nation’s

fighting forces. This litigation involves a classic example of that military-contractor

collaboration.

       10.       CAEv2 was designed at the request of and in consultation with military

audiologists, including Dr. Doug Ohlin. Dr. Ohlin at the time served in the capacity of

Program Manager, Hearing Conservation, U.S. Army Center for Health Promotion and

Preventive Medicine. Dr. Ohlin and his program directed Aearo to ensure that the CAEv2

would appropriately balance performance with military operational needs for soldiers and

military personnel. For example, Dr. Ohlin proposed the inclusion of the filter that was a

key updated feature of the CAEv2.



                                                 4
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 5 of 25




      11.     Dr. Ohlin also required Aearo to shorten the CAEv2 and approved its final

length. Aearo initially provided Dr. Ohlin with longer production samples, but Dr. Ohlin

rejected these because they could not fit in a military-issued carrying case and interfered

with the straps of soldiers’ helmets. When Aearo provided Dr. Ohlin with shortened

samples, he approved the product for bulk purchase by the military.

       12.    Dr. Ohlin’s involvement continued following the military’s decision to

purchase and deploy the CAEv2.        He provided Aearo with feedback from military

personnel as to using the CAEv2 and developed training and instructions for military

personnel.

       13.    In sum, the CAEv2 was launched at the request of, and in close coordination

with, the U.S. military. The CAEv2’s design reflects the direction and feedback of

individuals acting on behalf of the U.S. military. The U.S. military purchased the CAEv2

and issued it to service members like plaintiffs precisely because the CAEv2 fulfilled the

military’s specifications and accomplished the military’s goal of balancing hearing

protection with operational needs.

             BASES FOR FEDERAL JURISDICTION AND REMOVAL

      14.     A defendant need only submit a short and plain statement that sets forth

plausible allegations supporting the grounds of removal. See 28 U.S.C. § 1446(a) (A

defendant or defendants desiring to remove any civil action from a State court…

“containing a short and plain statement of the grounds for removal, together with a copy

of all process, pleadings, and orders served upon such defendant or defendants in such

action”); see also Wickens v. Blue Cross of California, Inc., 2015 WL 3796272, at *4 (S.D.

                                            5
          Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 6 of 25




Cal. June 18, 2015) (“A notice of removal must contain a ‘short and plain statement of the

grounds for removal.’ This requirement tracks the pleading requirement in Federal Rules

of Civil Procedure 8.”) (citing Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.

Ct. 547, 553 (2014)); see; Betzner v. Boeing Co., 910 F.3d 1010, 1014 (7th Cir. 2018). The

defendant is not required to make evidentiary submissions. See Archuleta v. Avcorp

Composite Fabrication, Inc., 2018 WL 6382049, at *2 (C.D. Cal. Dec. 6, 2018) (denying

motion to remand and proclaiming notice of removal need include only a plausible

allegation establishing federal jurisdiction; see also Pretka v. Kolter City Plaza II, Inc., 608

F.3d 744, 754 (11th Cir. 2010) (a defendant may carry its removal burden through factual

allegations establishing jurisdiction); Pudlowski v. The St. Louis Rams, LLC, 829 F.3d 963,

964 (8th Cir. 2017) (“The Rams notice of removal did not need to be accompanied by a

submission of evidence.”). Instead, “jurisdictional allegations control unless it is legally

impossible for them to be true.” Betzner, 792 F.3d at 1014; see Junhong v. Boeing Co.,

792 F.3d 814, 815 (7th Cir. 2015) (rejecting notion that federal jurisdiction hinges upon a

high degree of certainty that jurisdictional facts exist); Archuleta, 2018 WL 6382049, at

*2.

                           This court has diversity jurisdiction.


       15.    Federal courts have diversity jurisdiction under 28 U.S.C. § 1332 “where the

matter in controversy exceeds the sum or value of $75,000… and is between citizens of

different states…” Friedman v. New York Life Ins. Co., 410 F.3d 1350, 1353 (11th Cir.

2005). Both requirements are met here.

                                               6
          Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 7 of 25




       The Parties are Diverse.

       16.    The Plaintiffs are not citizens of the states of Minnesota or Delaware for

diversity purposes. (Ex. 1 (Petition ¶ 1.)) Instead, all three Plaintiffs are residents and

citizens of the state of Oklahoma for diversity purposes. (Id.)

       17.    Defendants are not citizens of Oklahoma for diversity purposes.

       18.    3M Company is a corporation organized and existing under the laws of the

state of Delaware with its principal place of business in St. Paul, Minnesota.

       19.    3M Occupational Safety LLC is a limited liability company organized and

existing under the laws of the state of Delaware, with its principal place of business in St.

Paul, Minnesota.

       20.    Aearo Holding LLC and Aearo Technologies LLC are limited liability

companies organized and existing under the laws of the state of Delaware, with their

principal place of business in St. Paul, Minnesota. Aearo Intermediate LLC and Aearo

LLC are also limited liability companies organized and existing under the laws of the state

of Delaware, with their principal place of business in Indianapolis, Indiana.

       21.    Under Oklahoma law, a limited liability company is an unincorporated

association. 18 O.S. § 2001(11). For purposes of diversity jurisdiction, an unincorporated

association “takes on the citizenship of all its members.” Siloam Springs Hotel, L.L.C. v.

Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015) (citing Carden v. Arkoma Assocs.,

494 U.S. 185, 195-96 (1990)).

       22.    Aearo Technologies LLC is a wholly owned subsidiary of Aearo LLC. Aearo

LLC is Aearo Technologies LLC’s sole member.

                                             7
          Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 8 of 25




       23.    Aearo LLC is a wholly owned subsidiary of Aearo Intermediate LLC. Aearo

Intermediate LLC is Aearo LLC’s sole member.

       24.    Aearo Intermediate LLC is a wholly owned subsidiary of Aearo Holding

LLC. Aearo Holding LLC is Aearo Intermediate LLC’s sole member.

       25.    Aearo Holding LLC is a wholly owned subsidiary of 3M Occupational Safety

LLC. 3M Occupational Safety LLC is Aearo Holding LLC’s sole member.

       26.    3M Occupational Safety LLC is a wholly owned subsidiary of 3M Company.

3M Company is 3M Occupational Safety LLC’s sole member.

       27.    3M Company was, at the time of filing of the Complaint, and still is, a citizen

of the States of Delaware and Minnesota, within the meaning of 28 U.S.C. §1332 (c)(1),

which provides that “a corporation shall be deemed to be a citizen of any State by which it

has been incorporated and of the State where it has its principal place of business.” See

also Burnett v. Home, 2020 WL 6324159, at *1 (M.D. Fla. Oct. 13, 2020) (providing that,

“the state of incorporation as well as the location of the principal place of business must be

stated to sufficiently allege citizenship of a corporation.”).

       28.    Because a limited liability company takes on the citizenship of its members,

each of the defendant LLC’s are deemed citizens of Minnesota and Delaware. Siloam

Springs Hotel, L.L.C., supra. 3M Occupational Safety LLC takes on the citizenship of 3M

Company, a citizen of Minnesota and Delaware. Similarly, Aearo Holding LLC, Aearo

Intermediate LLC, Aearo LLC, and Aearo Technologies LLC, in turn, take on the

citizenship of 3M Company, as parts of the wholly-owned-subsidiary chain.



                                               8
            Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 9 of 25




          29.   Thus, Defendants are citizens of Minnesota and Delaware. 28 U.S.C. §1332

(c)(1),

          30.   Because Plaintiffs are neither citizens of Delaware, nor Minnesota, and

Defendants are citizens of Delaware and Minnesota, the parties are completely diverse.

          The Amount In Controversy Requirement Is Met.

          31.   The amount in controversy requirement of 28 U.S.C. § 1332(a) is also met.

Plaintiffs allege that they have sustained actual damages in excess of $75,000, and pray for

punitive damages also in excess of $75,000. (Ex. 1 (Petition at Prayer for Relief.))

          32.   If a complaint does not limit its request for damages to a precise amount, it

is proper for the District Court to make an independent appraisal of the value of plaintiffs’

claims. Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347 (1977);

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); Angus v.

Shiley, Inc., 989 F.2d 142, 146 (3rd Cir. 1993); Maxon v. Texaco Refining & Marketing

Inc., 905 F.Supp. 976, 978-79 (N.D. Okla. 1995). The amount in controversy is satisfied

unless “it is ‘legally certain’ that the recovery (from plaintiff’s perspective) or cost of

complying with the judgment (from defendant’s) will be less than the jurisdictional

floor…” McPhail v. Deere & Co., 529 F.2d 947, 955 (10th Cir. 2008) (quoting Meridian

Security Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006)). A “notice of removal

need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart, 574 U.S., 81, 135 S. Ct. at 554.

          33.   Therefore, all the requirements are met for removal under 28 U.S.C. §§ 1332

and 1441. Because the controversy in this civil litigation is wholly between citizens of

                                              9
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 10 of 25




different states and because the amount in controversy exceeds the sum of $75,000

exclusive of costs and interest, Defendants may remove this action pursuant to 28 U.S.C.

§§ 1332 and 1441.

             Removal is proper under the federal officer removal statute.

       34.    Removal is also proper under 28 U.S.C. § 1442(a) (1), which provides for

removal when a defendant is sued for acts undertaken at the direction of a federal officer.

       35.    Removal rights under this section are much broader than under the general

removal statute, 28 U.S.C. § 1441. See Goncalves By and Through Goncalves v. Rady

Children’s Hosp. San Diego, 865 F.3d 1237, 1244-45 (9th Cir. 2017) (“Throughout our

analysis, we pay heed to our duty to interpret Section 1442 broadly in favor of removal.”)

(citing Durham, 445 F.3d at 1252); Ayo v. 3M Co., 2018 WL 4781145, at *6 (E.D.N.Y.

Sept. 30, 2018) (“[W]hile removal under the general removal statute, 28 U.S.C. § 1441, is

generally disfavored, removal under the federal officer removal statute is favored in the

interest of public policy.”) (internal citations and quotations omitted). Suits against

defendants acting on behalf of federal officers “may be removed despite the nonfederal

cast of the complaint; the federal-question element is met if the defense depends on federal

law.” Jefferson County v. Acker, 527 U.S. 423, 431 (1999). This is because Section 1442

protects “the government’s need to provide a federal forum for its officers and those who

are ‘acting under’ a federal office.” Albrecht v. A.O. Smith Water Prod., 2011 WL

5109532, at *3 (S.D.N.Y. Oct. 21, 2011). This important federal policy “should not be

frustrated by a narrow, grudging interpretation of section 1442(a)(1).” Willingham v.

Morgan, 395 U.S. 402, 407 (1969); see Harris v. CBS Corp., 2019 WL 913619, at *2 (N.D.

                                            10
           Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 11 of 25




Cal. Feb. 25, 2019) (rejecting a narrow reading of the federal officer removal statute);

Vrijesh S. Tantuwaya MD, Inc. v. Anthem Blue Cross Life and Health Ins. Co., 169

F.Supp.3d 1058, 1063 (S.D. Cal. 2016) (recognizing defendants enjoy “much broader

removal rights under the federal officer removal statute than they do under the general

removal statute…”) (quoting Leite v. Crane Co.,, 749 F.3d 1117, 1122(9th Cir. 2014)).

And a court analyzing removal under the federal officer statute “views the facts in the light

most favorable to the defendants.” Ayo, 2018 WL 4781145, at *6; see Willis v. Buffalo

Pumps, Inc., 2013 WL 1316715, at *3 (S.D. Cal. Mar. 29, 2013) (adopting standard set forth

in Hagen v. Benjamin Foster Co.2 “where defendant identifies facts which, viewed in the

light most favorable to the defendant, entitle him or her to a complete defense”).

         36.    “Federal officer removal is proper when the defendant (1) is a person within

the meaning of the statute, (2) is acting under the United States, its agencies, or its officers,

(3) is acting under color of federal authority, and (4) has a colorable federal defense.” 3

Mesa v. California, 489 U.S. 121, 124-25, 129-31, 134-35 (1989); Durham, 445 F.3d at

1251. All requirements for removal under § 1442(a)(1) are satisfied here.

         Defendants Are A “Person” Under The Federal Officer Removal Statute.

         37.    Defendants are a “person” under the federal officer removal statute. See

Fontalvo ex rel. Fontalvo v. Sikorsky Aircraft Corp., 2013 WL 3197071, at *2 (S.D. Cal.

June 20, 2013) (noting corporations qualify as a “person” under § 1442(a)(1)); see also


2
    739 F. Supp. 2d 770, 778 (E.D. Pa. 2010).
3
    See Goncalves, 865 F.3d at 1244-45 (separating “acting under” and “causal
     connection” requirements).
                                                11
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 12 of 25




Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir. 2016) (for purposes of §

1442(a)(1), the term “person” includes “‘companies, associations, firms, [and]

partnerships.’”).

       The “Acting Under” Requirement Is Satisfied.

       38.    To satisfy the second requirement (“acting under” a federal officer) “a private

person’s actions ‘must involve an effort to assist, or to help carry out, the duties or tasks of

the federal superior.’” Jacks v. Meridian Resource Co., LLC, 701 F.3d 1224, 1230 (8th

Cir. 2012) (holding that health insurer contracted by U.S. Office of Personnel Management

was “acting under” a federal officer) (quoting Watson v. Phillip Morris Co., Inc., 551 U.S.

142, 152 (2007)); see also Anthem Blue Cross, 169 F.Supp.3d at 1064 (“In addition,

precedent and statutory purpose make clear that the private person’s ‘acting under’ must

involve an effort to assist or to help carry out, the duties or tasks of the federal superior.”)

(internal citations omitted).   Moreover, the words “acting under” are to be interpreted

broadly and must be construed liberally. Watson, 551 U.S. at 147; see also Isaacson v.

Dow Chemical Co., 517 F.3d 129, 137 (2nd Cir. 2008) (same); see also Goncalves, 865

F.3d at 1244 (“Throughout our analysis, we pay heed to our duty to interpret Section 1442

broadly in favor of removal.”) (citing Durham, 445 F.3d at 1252). Federal courts “have

explicitly rejected the notion that a defendant could only be ‘acting under’ a federal officer

if the complained-of-conduct was done at the specific behest of the federal officer or

agency.” Papp, 842 F.3d at 813. Instead, the relationship between a private person and

the federal office or agency typically involves “subjection, guidance, or control.” Anthem

Blue Cross, 169 F.Supp.3d at 1064.

                                              12
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 13 of 25




       39.    The “acting under” requirement is met here because Plaintiffs directly

challenge Defendants’ alleged conduct in providing vital products “that, in the absence of

Defendants, the Government would have had to produce itself.” Isaacson, 517 F.3d at 137.

The United States military recognizes the importance of providing hearing protection to

service members, like Plaintiffs, and undeniably would have produced and designed

earplugs itself but for the marketplace, including 3M and Aearo. As such, Defendants

assisted the military in carrying out its task, while under government supervision, guidance,

and control, in designing a set of combat-ready earplugs that balance both operational and

safety needs. Anthem Blue Cross, 169 F.Supp.3d at 1064.

       40.    Defendants developed the CAEv2 under the direction of, and with

significant, detailed involvement of, representatives of the U.S. military. See e.g. Ruppel,

701 F.3d at 1181 (holding that defendant was “acting under” a federal officer because it

“worked hand-in-hand with the government, assisting the federal government in building

warships. ‘Acting under’ covers situations, like this one, where the federal government uses

a private corporation to achieve an end it would have otherwise used its own agents to

complete.”); see Fung v. Abex Corp., 816 F.Supp. 569, 572 (N.D. Cal. 1992) (noting “acting

under” generally requires some aspect of direct and detailed control over defendant); see also

Fontalvo, 2013 WL 3197071, at *3 (finding the Navy exercised direct and detailed control

over the design and construction of the helicopter at issue); Anthem Blue Cross, 169

F.Supp.3d at 1065-66 (finding defendant “acted under” federal officer in assisting the

government fulfilling the task of managing a federal employee health insurance program).



                                             13
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 14 of 25




       41.     As described above, the military’s involvement went beyond merely

establishing standards or guidelines. Its involvement and control included detailed requests

to modify operational features, such as ensuring the CAEv2 would fit in military-issued

containers by shortening the stem. The military dictated the color, material, and packaging

of CAEv2.      Moreover, the military maintained direct control over CAEv2’s design

specifications, in order to balance operational and tactical needs by requiring the triple-flange,

shortened nature of the earplug, which Plaintiffs opine is the operative design flaw. See

Fontalvo, 2013 WL 3197071, at *3 (finding defendant “acted under” for purposes of federal

officer removal where the alleged defects were designed according to detailed government

specifications). This direct, detailed, and continuous government control enabled Defendants

to produce a product for the government, which, in the absence of the Defendants, would

have produced itself. Anthem Blue Cross, 169 F.Supp.3d at 1065-66. Such involvement is

quintessential activity “acting under” a federal officer.       See e.g. Winters v. Diamond

Shamrock Chemical Co., 149 F.3d 387 (5th Cir. 1998) (authorizing removal of a tort suit

against private defense contractors that manufactured Agent Orange); Fung, 816 F.Supp. at

572.

       The “Causation” Requirement Is Satisfied.

       42.     Whether a defendant’s actions were taken “under color of federal office… has

come to be known as the causation requirement.” Isaacson, 517 F.3d at 137 (internal

quotation marks, alterations, citations omitted); see also Betzner, 910 F.3d at 1015 (the

“acting under the color of federal authority” requirement,” is “distinct from the ‘acting

under’ requirement in the same way a bona fide federal officer could not remove a trespass

                                               14
           Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 15 of 25




suit that occurred while he was taking out the garbage—there must be a ‘causal connection

between the charged conduct and asserted official authority.’”). Like the “acting under”

requirement, “[t]he hurdle erected by this requirement is quite low.”           Id.; see also

Goncalves, 865 F.3d at 1245-46 (“this meets the low bar that the causal-connection prong

requires.”). Courts “credit Defendants' theory of the case when determining whether [this]

causal connection exists.” Isaacson, 517 F.3d at 137 (citing Acker, 527 U.S. at 431-32 (1999)

(“demanding an airtight case on the merits in order to show the required causal connection”

would “defeat the purpose of the removal statute”);4 see also Leite, 749 F.3d at 1124 (noting

courts credit defendant’s theory of the case for purposes of establishing a causal

connection).

         43.    In 2011, Congress further expanded Section 1442 by amending section 2(b) to

permit removal “for or relating to any acts under color” of federal office, so as “to broaden

the universe of acts that enable Federal officers to remove to Federal court.” H.R. REP.

112-17, 6, 2011 U.S.C.C.A.N. 420, 425 (emphasis showing addition); see also Goncalves,

865 F.3d at 1245 (“The Blues need show only that the challenged acts’ occurred because

of what they were asked to do by the Government.”) (internal citations and quotations

omitted).

         44.    “To show causation, Defendants must only establish that the act that is the

subject of Plaintiffs’ attack . . . occurred while Defendants were performing their official



4
    The “acting under” and “under color of” prongs overlap. Both “are satisfied if the
     actions subject to suit resulted directly from government specifications or direction.”
     Albrecht, 2011 WL 5109532, at *5.
                                              15
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 16 of 25




duties.” Isaacson, 517 F.3d at 137-38 (emphasis in original); see Leite, 749 F.3d at 1124

(“Such a [causal] nexus exists here because the very act that forms the basis of plaintiffs’

claims… is an act that Crane contends it performed under the direction of the Navy.”).

Here, Plaintiffs’ claims arise from Defendants’ design, production, and sale of CAEv2 to

military specifications. Plaintiffs aver that the design and manufacture of the CAEv2 is

“defective” and that it was “unusually dangerous because it was not effective for its intended

use.” (Ex. 1 (Petition ¶¶ 5, 6)). But Aearo developed and designed the CAEv2 earplugs,

including the establishment of the specific design criteria, at the direction of federal

officers, while performing its contractual duties. And the required specifications are what

gives rise to the purported defect. See Anthem Blue Cross, 169 F.Supp.3d at 1064

(denying motion to remand and finding a causal nexus where “the act that forms the basis

of Plaintiff’s claims-Defendants’ failure to pay Plaintiff directly for the provided

emergency services-is an act that Defendants performed under the administration of the

Benefit Service Plan pursuant to OPM’s [Office of Personnel Management] guidance and

supervision).

       45.      The same is true for Defendants’ fitting and usage instructions. See Leite,

749 F.3d at 1124 (affirming district court’s denial of motion to remand and finding a

causal nexus because “the very act that forms the basis of plaintiffs’ claims - Crane’s

failure to warn about asbestos hazards- is an act that Crane contends it performed under

the direction of the Navy”); see Goncalves, 865 F.3d at 1245 (“Here, OPM [Office of

Personnel Management] asked the Blues to administer the plan and to make ‘reasonable

efforts’ to pursue known subrogation claims. This meets the low bar that the causal-

                                             16
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 17 of 25




connection prong requires.”); see also Ayo, 2018 WL 4781145, at *9 (denying motion to

remand and finding causal connection where the conduct complained of occurred because

of what the government asked contractors to do); see also Corley v. Long-Lewis, Inc., 688

F.Supp.2d 1315, 1334 (N.D. Ala. 2010) (finding a “causal nexus” where defendant designed

turbines under the supervision of the Navy, according to its specifications).

       46.     Further, even if Plaintiffs were to assert that any alleged defect was the result

of an act not specifically contemplated by the government contract, “it is enough that the

contracts gave rise” to the harm alleged. See Isaacson, 517 F.3d at 138. “[W]hether the

challenged act was outside the scope of Defendants' official duties, or whether it was

specifically directed by the federal Government, is one for the federal—not state—courts

to answer.” Id. (citing Willingham, 395 U.S. at 409.); see also Leite, 749 F.3d at 1124

(same). Thus, any argument that CAEv2’s alleged defect was not specifically directed by

the government cannot defeat federal officer removal. See Ayo, 2018 WL 4781145, at *9

(“To satisfy the causation requirement, Manufacturing Defendants need only show that the

conduct at issue occurred during their performance of the government-directed action, even

if the government did not call for the complained-of act.”).

       Defendants Have “Colorable” Federal Defenses.

       47.     Defendants intend to assert federal defenses in response to Plaintiffs’ claims,

including the government contractor defense.

       48.     Courts around the county have held that the government contractor defense

supports removal under § 1442(a)(1). See, e.g., Betzner, 910 F.3d at 1015-16 (finding

colorable government contractor defense supports removal under Section 1442); Jacks, 701

                                                17
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 18 of 25




F.3d at 1234-35 (government contractor defense supports removal under § 1442); Isaacson,

517 F.3d at 139 (same); Zeringue v. Crane Co., 846 F.3d 785 (5th Cir. 2017) (same);

McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1200 (M.D. Fla. 2006) (both

government contractor defense and combatant activities defenses supported removal under

Section 1442); Leite, 749 F.3d at 1123 (government contractor defense supports removal

under Section 1442); Willis v. Buffalo Pumps, Inc, 2013 WL 1316715, at *3 (S.D. Cal. Mar.

29, 2013); see Fung, 816 F.Supp. 569 at 573 (denying motion to remand and finding

defendant established colorable government contractor defense).

      49.    A defendant need not prove its defense at the removal stage; a defendant need

only show that a federal defense is “colorable.” Jacks, 701 F.3d at 1235. Courts will not

“require that these defenses be clearly sustainable in order to support removal under §

1442(a)(1).” Id. (citing Willingham, 395 U.S. at 406-07 (“[The federal officer removal

statute] is broad enough to cover all cases where federal officers can raise a colorable

defense. . . . The officer need not win his case before he can have it removed.”)); Anthem

Blue Cross, 169 F.Supp.3d at 1066 (same); see also Jennings v. Bell Helicopter Texron,

Inc., 2012 WL 12883239, at *3 (S.D. Cal. Oct. 23, 2012) (rejecting a narrow interpretation

of colorable federal defense); Fung, 816 F.Supp. at 573; see also California v. Scharff,

2019 WL 117615, at *1 (S.D. Cal. Jan. 7, 2019) (“An old and well-established body of

law governs federal officer removals under § 1442. The defense need not be shown to be

meritorious or even likely to succeed in order for removal to be proper.”) (internal

citations omitted). As the Seventh Circuit explained in Betzner:



                                           18
           Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 19 of 25




               The colorable federal defense requirement fulfills Article III jurisdiction
               and reflects Congress’s intent to have federal defenses litigated in
               federal court. Id. at 1182. “Requiring the defense only be colorable,
               instead of ‘clearly sustainable,’ advances this goal” and “at this point,
               we are concerned with who makes the ultimate determination, not what
               that determination will be.” Id. (internal citations omitted); see also
               Willingham, 395 U.S. at 407, 89 S.Ct. 1813 (A defendant invoking §
               1442(a) “need not win his case before he can have it removed.”);
               Venezia, 16 F.3d at 212 (“A federal defendant need not show that he is
               entitled to prevail in order to have access to the federal forum.”)
               (emphasis in original).


         50.      Additionally, at the removal stage, the inquiry is “purely jurisdictional, and

neither the parties nor the district courts should be required to engage in fact-intensive

motion practice, pre-discovery, to determine the threshold jurisdictional issue.” Cuomo v.

Crane Co., 771 F.3d 113, 116 (2d Cir. 2014) (citing Kircher v. Putnam Funds Trust, 547

U.S. 633, 644 n. 12 (2006)); Betzner, 910 F.3d at 1016 (holding that “the district court erred

in concluding that Boeing was required to submit evidence to support its removal

allegations”). 5 Moreover, “this inquiry is undertaken whilst viewing the facts in the light

most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783-

84 (E.D. Pa. 2010); see Willis, 2013 WL 1316715, at *3 (adopting standard laid out in Hagen

where the Court views facts supplied by defendant in the light most favorable to defendant).

“Precisely in those cases where a plaintiff challenges the factual sufficiency of the

defendant's defense, the defendant should 'have the opportunity to present [his] version of



5
    See also Kraus v. Alcatel-Lucent, C.A. No. 18-2119, 2018 WL 3585008, at *2 (E.D. Pa.
      Jul. 25, 2018) (“A court does not ‘determine credibility, weigh the quantum of
      evidence or discredit the source of the defense’ at this stage. Instead, [the court] only
      determines whether there are sufficient facts alleged to raise a colorable defense.”).
                                                 19
            Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 20 of 25




the facts to a federal, not a state, court.'“ Cuomo, 771 F.3d at 116 (quoting Willingham,

395 U.S. at 409); see Leite, 749 F.3d at 1123 (“Because plaintiffs have raised a factual

attack on Crane’s jurisdictional allegations, Crane must support its allegations with

competent proof.”); see also Jennings, 2012 WL 12883239, at *4 (noting defendants need

only assert a colorable defense; not prove it); Scharff, 2019 WL 117615, at *1 (noting

defense need not be shown to be even likely to succeed).

       1.       3M Has A Colorable Government Contractor Defense.

       51.      Under the government contractor defense, the defendant is not liable for

alleged defects or negligence with respect to military equipment or supplies “when (1) the

United States approved reasonably precise specifications; (2) the equipment conformed to

those specifications; and (3) the supplier warned the United States about the dangers in

the use of the equipment that were known to the supplier but not to the United States.” Boyle,

487 U.S. at 512; Getz v. Boeing Co., 654 F.3d 852, 860-61 (9th Cir. 2011).

       52.      Defendants have satisfied all of these elements for purposes of removal.

First, Dr. Ohlin directed Aearo to introduce the allegedly defective feature of the CAEv2—

its short length—in order to meet tactical military needs. Dr. Ohlin then approved the

length of the final product.     Second, the CAEv2 conform to government-approved

specifications because it has the length that Dr. Ohlin approved. Third, the government

was adequately informed regarding alleged product-related “dangers,” Boyle, 487 U.S. at

512, to exercise its discretionary authority in specifying and procuring the CAEv2 earplugs.

The U.S. military was actively involved in back-and-forth discussions with Aearo in the



                                             20
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 21 of 25




development of the CAEv2 regarding its length and instructions for use. Aearo’s engineers

discussed the challenges, and trade-offs, including the folding back of the flanges, in

conforming the design of the CAEv2 to fit within the military’s desired carrying cases and

with its other equipment. These facts are more than enough to support a “colorable”

government contractor defense and removal under the federal officer statute. See Betzner,

910 F.3d at 1016 (finding government contractor defense colorable where defendant

provided plausible allegations it manufactured aircraft according to government

specifications and government was aware of any potential hazards); Butler v. Ingalls

Shipbuilding, Inc., 89 F.3d 582, 585 (9th Cir. 1996) (requiring a continuous exchange and

back-and-forth dialogue to establish first Boyle prong); Getz, 654 F.3d at 861 (“When the

government engages in a thorough review of the allegedly defective design and takes an

active role in testing and implementing that design, Boyle’s first element is met.”).

       53.    At minimum, this constitutes colorable evidence that the U.S. military

generally “made a discretionary determination” regarding the requirements and design of

the CAEv2’s benefits against the alleged risks. See In re Agent Orange Prod Liab. Litig.,

517 F.3d 76, 90 (2d Cir. 2008); Ayo, 2018 WL 4781145, at *14 (holding removal proper under

§ 1442 because defendants presented “colorable evidence” that government was aware of

alleged problems with product at issue); see Betzner, 910 F.3d at 1016 (finding government

contractor defense colorable where defendant provided plausible allegations it manufactured

aircraft according to government specifications); see Fontalvo, 2013 WL 3197071, at *6

(finding colorable government contractor defense); see also Albrecht, 2011 WL 5109532, at

*5 (“A defendant is not required to warn the government where 'the government knew as much

                                            21
           Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 22 of 25




or more than the defendant contractor about the hazards of the product.”) (citation omitted).

Where, as here, the government has exercised “discretionary authority over areas of

significant federal interest such as military procurement,” the government contractor defense

applies. Agent Orange, 517 F.3d at 89-90; see also Ayo, 2018 WL 4781145, at * 13.

                    This court has federal enclave JURISDICTION.

       54.     In addition, removal of this action is proper because Plaintiffs’ claims almost

certainly arose, at least in part, at a federal enclave—namely, a U.S. military facility.

Plaintiffs assert that they were issued CAEv2 in connection with their service in the United

States Armed Forces, and further assert that, as a result of their use of CAEv2, they now

allegedly suffer from hearing loss and tinnitus. (Ex. 1 (Petition ¶¶ 2, 3, 7.)) To that extent,

the claims are governed by federal law and are subject to this Court’s federal question

jurisdiction under 28 U.S.C. § 1331. Thus, this action is removable under 28 U.S.C. §

1441(a).

       55.     “A federal enclave is a portion of land over which the United States

government exercises federal legislative jurisdiction.” Brookhaven Sci. Assocs., LLC v.

Donaldson, No. 04 Civ. 4013(LAP), 2007 WL 2319141, at *5 (S.D.N.Y. Aug. 9, 2007)

(internal quotation and citation omitted). The Constitution confers on Congress the

power “[t]o exercise exclusive legislation” over the District of Columbia “and to exercise

like authority over all places purchased by the consent of the legislature of the state in

which the same shall be, for the erection of forts, magazines, arsenals, dockyards, and other

needful buildings.” U.S. Const. art. I, § 8, cl. 17. “It has long been settled that where lands

for such a purpose are purchased by the United States with the consent of the State

                                              22
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 23 of 25




legislature, the jurisdiction theretofore residing in the state passes, in virtue of the

constitutional provision, to the United States, thereby making the jurisdiction of the latter

the sole jurisdiction.” Surplus Trading Co. v. Cook, 281 U.S. 647, 652 (1930).

       56.    Because the United States exercises sole lawmaking authority over a federal

enclave, the law applicable to that enclave is, by definition, federal law, although such

federal law may incorporate state-law rules of decision. See, e.g., Mater v. Holley, 200 F.2d

123, 124 (5th Cir. 1952) (“[A]ny law existing in territory over which the United States has

`exclusive' sovereignty must derive its authority and force from the United States and is

for that reason federal law”); accord Macomber v. Bose, 401 F.2d 545, 546 (9th Cir. 1968)

(“State law theretofore applicable within the [ceded] area was assimilated as federal law,

to remain in effect until changed by Congress. Rights arising under such assimilated law,

arise under federal law and are properly the subject of federal jurisdiction.”); Brookhaven

Sci. Assocs., 2007 WL 2319141, at *5 (“[W]hen an area becomes a federal enclave, the

state law in effect at the time of cession becomes federal law and is the applicable law

unless Congress provides otherwise.”).

       57.    Federal courts have federal-question jurisdiction under 28 U.S.C. § 1331 for

actions involving tort claims that arise on federal enclaves. See, e.g., Akin v. Ashland Chem.

Co., 156 F.3d 1030, 1034 (10th Cir. 1998) (movant properly removed case to federal court

when case was removed based on movant's status as a “person acting under” a federal

officer, and status of the Air Force base as a federal enclave). It follows that such actions,

if originally filed in state court, may be removed to federal court under 28 U.S.C. § 1441(a).

See, e.g., Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1236 (10th Cir. 2012)

                                             23
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 24 of 25




(affirming grant of summary judgment on state employment law claims as barred by federal

enclave doctrine after removal from state court); Jamil v. Workforce Resources, LLC, 2018

WL 2298119, at *4 (S.D. Cal. May 21, 2018) (denying motion to remand where majority

of pertinent events took place at Camp Pendleton - a federal enclave); Kerr v. Del. N. Cos.,

Inc., 2017 WL 880409, at *4 (E.D. Cal. Mar. 6, 2017) (finding federal jurisdiction where

the complaint alleged that the events pertinent to the claim took place at a federal enclave);

see also In re High-Tech Employee Antitrust Litig., 856 F.Supp.2d 1103, 1125 (N.D. Cal.

2012) (holding the federal enclave doctrine applies when the locus in which the claim arose

is the federal enclave itself); see Haining, 2013 WL 4874975, at *2 (denying motion to

remand “It is well-settled, and both parties concede, that Vandenberg is a federal enclave

under the federal government’s exclusive legislative jurisdiction- and has been since

1943”) (citing Taylor v. Lockheed Martin Corp., 78 Cal.App.4th 472, 479-80, (2000)).

       58.    While the complaint is silent as to what specific United States Military

installation Plaintiffs received CAEv2, Plaintiffs allege that they were distributed and used

the CAEv2 during American military service. (Ex. 1 (Petition ¶¶ 2, 3, 10)). The military

installation that Plaintiff received CAEv2 in connection with this active duty service likely

qualifies as a federal enclave given that Plaintiffs used CAEv2 during military service. See

Jamil, 2018 WL 2298119, at *2 (inferring from Complaint that some of the alleged events

occurred at Camp Pendleton, a federal enclave, and denying motion to remand). Accordingly,

this Court has subject matter jurisdiction over the action, and removal of the action is proper

under 28 U.S.C. § 1441(a).



                                              24
         Case 5:21-cv-00207-HE Document 1 Filed 03/11/21 Page 25 of 25




                                      CONCLUSION

       WHEREFORE, Defendants 3M and Aearo respectfully request that this action in

the District Court of Comanche County, State of Oklahoma, be removed to this Court, and

that no further proceedings be had in state court.

                                            s/Michael T. Maloan
                                            Michael T. Maloan-OBA# 15097
                                            FOLIART, HUFF, OTTAWAY & BOTTOM
                                            201 Robert S. Kerr Avenue, 12th Floor
                                            Oklahoma City, Oklahoma 73102
                                            Telephone: (405) 232-4633
                                            Fax: (405) 232-3462
                                            michaelmaloan@oklahomacounsel.com

                                            ATTORNEYS FOR DEFENDANTS
                                            3M COMPANY, 3M OCCUPATIONAL
                                            SAFETY, LLC, AEARO HOLDING LLC,
                                            AEARO INTERMEDIATE LLC, AEARO
                                            LLC, AND AEARO TECHNOLOGIES LLC


                               CERTIFICATE OF SERVICE

        [ ] I hereby certify that on this 11th day of March, 2021, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

       Daniel M. Delluomo, OBA #11810
       Delluomo & Crow, P.A.
       6812 N. Robinson Avenue
       Oklahoma City, OK 73116
       T: 405-843-0400
       F: 405-843-5005
       monty@delluomo.com
       Attorney for Plaintiffs

                                            s/Michael T. Maloan


                                              25
